—In a support proceeding in which the appellant father, by order of the Family Court, Dutchess County, dated March 17, 1977, had been directed to pay $20 per week as support for his child and $20 per week toward the reduction of arrears, the appeal is from an order of the same court, dated February 15, 1978, which, after a hearing, found that appellant had willfully failed to comply with the order of support and sentenced him to 90 days in the Dutchess County Jail, unless he purged the contempt by payment of $3,285 in arrears in two lump sums. Order modified, on the law and in the interest of justice, by (1) deleting therefrom the provision which sentenced appellant to 90 days in jail and substituting therefor a provision sentencing appellant to 60 days in the Dutchess County Jail, commencing August 1, 1978, and (2) deleting therefrom the provisions requiring the payment of arrears in two lump sums and substituting therefor a provision *631that appellant may purge his contempt by making one payment of $250 on or before July 31, 1978 and by paying the balance of his arrears at the rate of $20 per week, in addition to the $20 per week support ordered for the child. As so modified, order affirmed, without costs or disbursements, and proceeding remitted to the Family Court for entry of an appropriate amended order. In the event that appellant fails to comply with the order, as amended, the petitioner may apply to the Family Court, Dutchess County, upon notice to the appellant, for the issuance of a warrant for appellant’s arrest. Under the circumstances of this case, we think that the order should be modified so as to provide less onerous terms for the appellant. Hopkins, J. P., Martuscello, Damiani and Rabin, JJ., concur.